Citation Nr: 1512171	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veteran Health System


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Citrus Memorial Hospital from January 30, 2010 through January 31, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs Medical Center (VAMC) within the North Florida/South Georgia Veteran Health System, which denied entitlement to payment of or reimbursement for unauthorized medical expenses.  The Veteran appealed the denial of entitlement and the matter is now before the Board. 

The issues of entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure, and entitlement to service connection for diabetes, to include as due to herbicide exposure, have been raised by the record in a February 2015 informal hearing presentation by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On January 30, 2010 and January 31, 2010, the Veteran presented to the Citrus Memorial Hospital emergency room with symptoms of a cough and trouble breathing, and received treatment from this facility at that time. 

2. The Veteran is not currently in receipt of service-connected compensation benefits for any disabilities. 

3.  The Veteran is not currently a participant in a VA vocational rehabilitation program.
 
4.  Resolving all doubt in the Veteran's favor, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention on January 30, 2010 and January 31, 2010 would have been hazardous to life or health. 

5.  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  

6.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment.

7.  The Veteran does not have any other medical insurance and he is financially liable to the provider of that emergency treatment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for reimbursement or payment of unauthorized medical care expenses incurred in connection with private medical services rendered at Citrus Memorial Hospital on January 30, 2010 and January 31, 2010 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to reimbursement for treatment received at Citrus Memorial Hospital on January 30, 2010 and January 31, 2010 because he presented to the emergency room in this non-VA hospital in an emergency situation that was hazardous to his life and health.  Specifically, he contends that his symptoms of chest pain and shortness of breath became severe enough and that he could not travel to the nearest VA Medical Center (VAMC) in Orlando, Florida, or Gainesville, Florida (closest VA facilities with an emergency department) from his home in Floral City, Florida. 

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 .  None of these scenarios apply to the Veteran's claim on appeal. 

However, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j) ;

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record indicates that the Veteran is not in receipt of service-connected compensation benefits for any disability.  He also is not a participant in a VA vocational rehabilitation program (the Veteran has not alleged participation in such a program, and the record does not document enrollment).  Therefore, payment of the unauthorized medical expenses incurred as a result of his treatment at Citrus Memorial Hospital is not warranted under 38 U.S.C.A. § 1728.

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from Section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C.A. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in Section 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  The Veteran in this case filed his claim for reimbursement in February 2010, thus, he meets the requirements of this section.  

The Board finds that payment is warranted under the Millennium Health Care Act because the Veteran satisfies all nine statutory requirements.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

There is no question that the Veteran's treatment on January 30, 2010 and January 31, 2010 at Citrus Memorial Hospital was rendered in an emergency room as evidenced by emergency room nurse and physician notes from those dates.  Moreover, the Veteran's treatment at Citrus Memorial Hospital on those dates did not go beyond the initial emergency evaluation and treatment for his chest pain and shortness of breath-related symptoms, including a nurse triage evaluation, a physician's evaluation, and labs, tests, and medications.  Likewise, various VA medical records from December 2009 show that the Veteran was being treated for nonservice-connected disorders through the VA health care system within the 24-month period preceding treatment at Citrus Memorial Hospital.  Additionally, the Veteran's statement in a February 2010 document from Citrus Memorial Hospital reporting that he does not have any other insurance and a statement by an insurance representative in February 2010 that the Veteran is personally liable for payment of non-VA emergency medical expenses incurred at this hospital show that the Veteran does not have any other medical insurance and that he is financially liable to the provider of that emergency treatment.  Lastly, there is no indication in the record that the Veteran's symptoms and complaints on January 30, 2010 and January 31, 2010 were related to an accident or work-related injury, and as determined above, the Veteran does not meet the requirements for reimbursement under 38 U.S.C.A. § 1728 because he is not service-connected for any disability.   

Thus, the remaining questions to be answered are whether the Veteran's symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health, and whether a VA facility was feasibly available. 

Regarding the emergent nature of his symptoms, the Board notes that the Veteran was seen by VA physicians in December 2009 who noted the Veteran's history of palpitations and that they were more frequent and longer-lasting than before.  Moreover, a December 2009 VA physician's impression of the Veteran was that he had CAD that was stable and with no angina, and a mitral valve prolapse that was stable; however, the physician advised him to see a cardiologist for his valve disorder.  The Veteran also underwent an endurance treadmill test in December 2009 which was normal, but a VA cardiology physician recommended medical treatment.  

On Saturday, January 30, 2010, the Veteran presented to Citrus Memorial Hospital at approximately 9:15pm with complaints of trouble breathing, and cough.  An  emergency room initial assessment report from this date notes that the Veteran reported that these symptoms had lasted for four days, that he arrived at the hospital by automobile, and that he was accompanied by his spouse.  While another document from this hospital dated February 2010 states that the Veteran arrived by ambulance, the Board concludes that the record as whole indicates that he arrived without the assistance of an ambulance.  This initial assessment report also notes that the Veteran denied pain and that his bilateral lung sounds were decreased.  

A private physician at Citrus Memorial Hospital on duty that evening noted that the Veteran's chief complaints were a cough and trouble breathing lasting four days, that he had cold symptoms during the previous week, that he could not lay down and sleep, that the quality of his symptoms was mild, and that the location of his symptoms was in the lungs.  The Veteran underwent diagnostic testing, including a chest x-ray and laboratory testing during this non-VA medical treatment.  A February 2010 claim for payment of cost of unauthorized medical services shows that the Veteran was admitted into the emergency room on January 30, 2010 for a respiratory abnormality not elsewhere classified (NEC), that his principal diagnosis was congestive heart failure (CHF) not otherwise specified (NOS), and that his secondary diagnoses were a cough, nasal and sinus discharge NEC, a backache NOS, chronic pain NEC, and hypertension NOS.  

In several lay statements in the record, the Veteran has contended that in addition to the symptoms noted in his medical treatment records from January 30, 2010 and January 31, 2010, he also experienced pain in his chest, which made him believe that his life was in danger and that he should go to the nearest medical facility.  Likewise, in his August 2010 substantive appeal, the Veteran contended that he was having some problems prior to going to the emergency room but he felt that those problems would pass.  He reported that he only went to the local emergency room when his symptoms became so severe that he felt that his life was in danger, and he reported that VA facility personnel instructed him to go to an emergency room in such a situation.  

While the Veteran and his representative also contended in several lay statements, including an April 2010 notice of disagreement, an August 2010 substantive appeal, and a February 2015 informal hearing presentation, that the fact that he had surgery related to his heart in March 2010 at a VA facility is proof that his symptoms were severe on January 30, 2010 and January 31, 2010.  While the Board acknowledges these lay contentions, it concludes that this surgery, which occurred approximately six weeks after the non-VA emergency treatment in question, does not have much relevance to the issue at hand, namely, whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention on January 30, 2010 would have been hazardous to his life or health.  

The Board also acknowledges that the Veteran's representative contended in the February 2015 information hearing presentation that the AOJ conceded the emergent care and the VA facility unavailability requirements in its previous decisions.  While it is doubtful that the AOJ conceded either of these requirements merely through its silence on these matters, the Board notes that its review of the Veteran's claim for medical reimbursement is de novo, and thus, the AOJ's determinations on these matters are not binding on it.  See Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1200 (2011) (describing VA's two-step process for adjudicating claims and noting that if a veteran is dissatisfied with a decision at the RO level, a veteran can obtain de novo review by the Board).  

Nevertheless, after resolving all doubt in the Veteran's favor, the Board concludes that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention on January 30, 2010 and January 31, 2010 would have been hazardous to life or health.  Specifically, the Board finds the Veteran's statements concerning the severity of his symptoms on those dates to be credible and quite probative in regards to the duration and severity of his symptoms.  While emergency room medical records from Citrus Memorial Hospital indicate that his trouble with breathing and cough symptoms lasted for four days, the Veteran has indicated that these symptoms became more severe prior to his seeking non-VA medical aid.  Moreover, the Veteran was made aware that he had CAD and a mitral valve prolapse approximately two months prior to the unauthorized medical treatment in question.  A prudent layperson with this knowledge would have reasonably believed that his symptoms of chest pain and trouble breathing could be signs of a grave or severe cardiac condition, and that delaying immediate medication attention would have been hazardous to his life or health.

Moreover, the Board finds that a VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson because the Veteran sought treatment on a Saturday night at approximately 9:15pm which would indicate that any non-emergency VA clinics close to him would have been closed.  The Board notes that VA facilities with an emergency department nearest to the Veteran's home address are in Orlando and Gainesville, Florida, and both of these locations are over one hour and twenty minutes away by car.  Likewise, the Board notes that Citrus Memorial Hospital is approximately 20 minutes away from the Veteran's residence.  While the Veteran did arrive to the Citrus Memorial Hospital emergency room by automobile, given his severe symptoms and the length of time it would have taken to reach a VA emergency room, the Board concludes that a VA or other Federal facility was not feasibly available.  Moreover, it would not have been considered reasonable by a prudent layperson to attempt to use VA emergency departments before seeking treatment at a non-VA emergency room.  

In light of the facts and reasoning above, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran has met the criteria of 38 U.S.C.A. § 1725.  Thus, resolving all reasonable doubt in the Veteran's favor, payment or reimbursement of the unauthorized medical expenses incurred in connection with private medical services provided at Citrus Memorial Hospital on January 30, 2010 and January 31, 2010 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for payment or reimbursement of unauthorized medical expenses.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Citrus Memorial Hospital from January 30, 2010 through January 31, 2010 is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


